DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 8/24/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of Groups I-III clearly makes a contribution over Gorbe and Cwykiel as Gorbe merely teaches fusion of rat myoblasts transfected with wild-type and dominant-negative connexin43 variants.  This is not found persuasive because the technical feature shared by Groups I-III is “multi-chimeric cells”. Both Gorbe and Cwykiel teach cell fusion with multinucleated cells, and it is considered as multi-chimeric cells. The specifics discussed by applicant are not shared by Groups I-III as they are not particularly claimed and disclosed in independent claims of each Group I-III, and thus cannot be considered as technical features shared by Groups I-III. 
Applicant’s election of three or more hematopoietic stem cells from three or more different donors with traverse is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6 and 8-20 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-5 and 7 have been considered on the merits. It is noted that claims 6 and 8-10 are directed to non-elected species, and thus they are withdrawn. 
Drawings
The drawings are objected to because the term “ITRAOSSEOUS” in Fig. 1 and 2 is in typographical error. It should be “INTRAOSSEOUS”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
There are references listed throughout the instant specification but they are not listed in the IDSs filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Cwykiel and Siemionow (2015, Plastic and Reconstructive Surgery: Experimental Models and Research Designs; IDS ref.) in view of Nurcombe et al. (WO2003/102126) and Peltier et al. (WO2011140654)
	Cwykiel and Siemionow teach ex vivo created donor-recipient chimeric cells using human cord blood cells (Fig. 72.4; p.600, 1st col., last par.). Cwykiel and Siemionow teach that cell fusion using agents such as DMSO or PEG for fusion would produce heterokaryon and heterotypic synkaryon cells (Fig. 72.1 and 72.2). Cwykiel and Siemionow teach various different types of cell fusion (Fig. 72.1) and hematopoietic stem cells (HSCs) are one example of several known in vivo fusion. Cwykiel and Siemionow teach that donor and recipient derived HLA-matched cord blood, comprising HSCs, are fused for donor-recipient chimeric cells (Fig. 72.4b).
	Nurcombe et al. teach a method of making and using fused cells in vitro using a cell fusion technique with multiple cells (i.e. two or more cells) for transplantation or regeneration (Abstract; p.8, lines 5-7; p.19, lines 22-24; p.23, line 31 thru p.24, line 1). Nurcombe et al. teach the hematopoietic stem cells (HSCs) are one example of the cells used for the fusion (Table 1). The HSCs of Nurcombe et al. are from either bone marrow or cord blood (see Table 1).
Based on the teachings of Cwykiel and Siemionow and Nurcombe et al., it would have been obvious to a person skilled in the art to produce multi-chimeric cell of HSCs with a reasonable expectation of success.
	While Cwykiel and Siemionow and Nurcombe et al. render obvious of the HSCs fusion to obtain fused cells with three or more HSCs, however, they do not particularly teach that the three or more HSCs are from 3 or more different donors.
	Peltier et al. teach the pooled cord blood from multiple different donors with HLA-matched with a recipient for cord blood transplantation (Abstract; para. 1, 10, 12, 16, 78,118). Peltier et al. teach that 45 CBUs were pooled in vitro and HSCs were substantially purified via a CD34-positive selection (para. 151).
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to fuse multiple donor HSCs from multiple different donors that would be used in a pooled cord blood as taught by Peltier et al. with a recipient HSCs for producing fused HSCs, i.e. multi-chimeric HSCs, taught by Cwykiel and Siemionow and Nurcombe et al. with a reasonable expectation of success. A person of ordinary skill in the art would have motivated to use multiple HSCs from multiple donors to make multi-chimeric fused cells because Cwykiel and Siemionow teach an ex vivo creation of donor-recipient chimeric cells using HLA-matched cord blood used for transplantation (Fig. 72.4, p.600) and since Peltier et al. teach the use of the pooled cord blood for transplantation, one skilled in the art would apply the ex-vivo creation of donor-recipient chimeric cells taught by Cwykiel and Siemionow to fuse the pooled donor HSCs with a recipient HSCs. Furthermore, Peltier et al. teach the benefits of using the pooled cord blood over a single donor cord blood transplantation that a pooled cord blood from separate donors would improve the success of transplantation, increase the speed of engraftment as compared to a standard transplant (i.e. single donor) and allow to use unqualified cord blood to be pooled and thus more cost effective than a single donor transplantation (para. 16, 117, 122), and thus, one skilled in the art would try to create ex vivo of multinucleated chimeric donor-recipient HSCs by fusing multiple donor HSCs with recipient HSCs.
	As the HSCs are obtained from cord blood, and the fusion is carried out in vitro, this procedure would meet “ex vivo” as claimed.
	Regarding claim 3, as discussed above, the HSCs of the cited references are from cord blood or bone marrow.
	Regarding claim 4, the pooled cord blood of Peltier et al.
	Regarding claim 5 and 7, they are interpreted as identical to claim 1.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
    	
Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631